           Case 1:13-cv-07394-NRB Document 307 Filed 10/24/19 Page 1 of 2



       KELLOGG, HANSEN, TODD, F IGEL                        & FREDERICK, P.L.L.C.
                                        SUMNER SQUARE
                                       16 15 M S T REET, N.W.
                                           SU ITE 400
                                  WASHINGiON. D.C. 20036-3215

                                        1202) 326 - 7900
                                           FACSIMI LE:
                                        1202) 326 - 7999
                                                                 ---::-:-   ____   ;•.:,-   ____
                                                                 USDC SDN1'
                                        August 20, 2019          DOCUMENT                 1,

                                                                 ELECTRONIC AL LY FILE r> 1\

ViaECF
                                                                 DOC #:
                                                                 D TE FHTD:           l0
                                                                                            \
                                                                                             2-4 1-\C\
Honorable Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312


       Re:      In re LIBOR-Based Financial Instruments Antitrust Litigation, 11-md-2262-NRB
                National Credit Union Administration Board v. Credit Suisse Group AG, et al.,
                No. 13-cv-7394

Dear Judge Buchwald:

       Plaintiff National Credit Union Administration Board as Liquidating Agent of U.S.
Central Federal Credit Union, Western Corporate Federal Credit Union, Members United
Corporate Federal Credit Union, Southwest Corporate Federal Credit Union, and Constitution
Corporate Federal Credit Union (collectively, "NCUA") writes with respect to certain
Defendants' answers to NCUA's complaint in the above-referenced actions. On July 29, 2019,
Defendants Bank of America, N.A. ("Bank of America"); Cooperatieve Rabobank U.A. and
Rabobank International (collectively, "Rabobank"); JPMorgan Chase Bank, N.A. ("JPMorgan");
and UBS AG ("UBS") answered NCUA's Third Amended Complaint dated April 12, 2019. 1
See ECF Nos. 2927, 2930, 2944, 2946. On August 13, 2019, NCUA filed a Fourth Amended
Complaint in the above-referenced actions with the consent of The Royal Bank of Scotland
Group plc and The Royal Bank of Scotland plc (collectively, "RBS") that amended allegations
solely with respect to RBS and did not amend allegations with respect to any other defendant.
See ECF No. 2961. This amendment addressed RBS's argument that NCUA had not named the
correct RBS entity as a defendant.




       1
           NCUA 's other individual action, 15-cv-2060, remains stayed. See ECF No. 2596.
            Case 1:13-cv-07394-NRB Document 307 Filed 10/24/19 Page 2 of 2
KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, P.L.L.C.



   August 20, 2019
   Page 2

          NCUA has conferred with Defendants RBS, Bank of America, Rabobank, JPMorgan, and
   UBS, and each agrees that the answers of Bank of America, Rabobank, JPMorgan, and UBS
                                                                                            Y.
                                                                                           O1/i
   should be deemed to be answers to NCUA's operative complaint dated August 13, 2019.     ~""1f'
                                                                                               /      (
   NCUA, RBS, Bank of America, Rabobank, JPMorgan, and UBS respectfully request that the     ~v-,.,(l
   Court endorse this agreement.                                                        ~      tp'vr
                                                                                            I 011--l\\"1

                                                  Best regards,

                                                  Isl Daniel V Dorris

                                                  Daniel V. Dorris

                                                  Counsel for NCUA
